DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/604,923, Hose Positioner, filed on October 19, 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a hose positioner having a resilient body having a passageway therethrough and a longitudinal opening defined by two opposing walls, the body adapted to receive a hose by applying force to urge the opposing walls apart, wherein the body comprises one or more recessed regions extending laterally around a perimeter of the body adapted to receive a fastener, wherein the two opposing walls defining the opening having a distance between each other in the original position, and wherein, in use, the fastener at least maintains the two opposing walls in a spaced apart relationship having a minimum width therebetween, included in independent claims 53 and 72 in combination with the other elements recited in the claims, respectively, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             July 16, 2022